PER CURIAM.
Appellant Velma Ree Goodin-Thorpe filed this action pursuant to Title VII of the Civil Rights Act of 1964, the Fourteenth Amendment, and the Ohio Revised Code against her employer Invacare Corporation claiming discrimination in employment for failure to promote based on her race, gender, and age. Invacare moved for summary judgment under Federal Rule of Civil Procedure 56. The district court issued a Memorandum of Opinion and Order granting the Rule 56 motion because Goodin-Thorpe did not state a prima facie case of either: (1) failure to promote based on race, gender, or age; or (2) disparate treatment with regard to terms and conditions of employment. Goodin-Thorpe appeals.
We have carefully reviewed the record, the applicable law, and the parties’ briefs, and we find that the district court’s opinion carefully and correctly sets out the law governing the issues raised and clearly articulates the reasons underlying its decision to grant summary judgment. We further find that the issuance of a full written opinion by this Court would serve no useful purpose. Accordingly, for the reasons stated in the district court’s opinion, we AFFIRM the judgment.